Title: From Thomas Jefferson to United States Senate, 9 January 1809
From: Jefferson, Thomas
To: United States Senate


                  
                     United States Jany. 9. 1809.
                  
                  The President of the United States
                  to the Senator for the State of
                  Certain matters touching the public good, requiring that the Senate shall be convened on Saturday the 4th day of March next, you are desired to attend at the Senate Chamber, in the City of Washington, on that day, then & there to receive and deliberate on such communications as shall be made to you.
                  
                     Th: Jefferson 
                     
                  
               